Preston, J.
1. Judgment : construction and operation: decree of reversal : relating back. The case, or a branch of it, has been here before (Haswell v. Standring, 152 Iowa 291). The facts and the history of the case are somewhat complicated, and are set out at considerable length in the former opinion, and there are other matters arising since the former hearing. A better understanding of the case can be had, perhaps, by giving a brief history of the case, although, as we view it, the determination of this appeal turns on one or two of several propositions argued.
*250On January 17, 1911, the legal, or record, title to 160 acres of land described in the petition was in plaintiff, and on that date, Drainage District No. 25 was established so as to inplude said land. On the same date, a claim for damages because of the establishment of the district and construction of the contemplated ditch was allowed in the sum of $600, which claim had, prior thereto, been filed by plaintiff. The tax for the payment of this has been levied and collected, and the ditch has been constructed. Actual construction of the ditch was done after defendant Senneff obtained legal title to the land. Senneff is now the record owner of the land, having acquired title through one Hill since the .trial and decision of the former case by the Supreme Court.
The defendant Senneff, for answer, set up the matters hereinafter referred to, which we shall state as briefly as may be. Prior to February 18, 1902, plaintiff became the owner of the land in question, through negotiations with John Standring, and paid $1,000 for the quarter section, and agreed with Standring that, when the same was sold, Standring should have one half the profits. On the date last mentioned, a forged deed, purporting to convey the land in question, was executed to Stand-ring and placed of record. On March 7, 1902, Standring conveyed to Huntley, through whom and intervening grantors and the decree of the court, defendant Senneff acquired title. Some time before March 19, 1903, Stand-ring reported to Haswell a sale of the land to one Howie, on the basis of $5,600, which report was not true. On the last-named date, Standring sent Haswell $500, as having been paid by Howie on the purchase. May 13, 1903, Standring sent Haswell $1,000 on the supposed deal, and on September 1, 1903, he sent another $1,000 to plaintiff in cash, and a mortgage for $3,100 covering the land in question, purporting to be signed by Howie, which *251would make the total ou the supposed sale of $5,600. This sale, if genuine, would have netted ■ Haswell $1,600 profit. He returned $800 of it to Standring for his share of the profits, and plaintiff retained $1,700 of the cash received and retained the $3,100 Howie fictitious mortgage. March 16, 1908, plaintiff commenced an action to quiet title to the land in question, bringing in as defendants the parties who, according to the record, had any interest therein, or who had had any interest in the record title subsequent to the date of the alleged forged deed to L. S. Standring. Hill, who was the last record title owner under the forged conveyance, was made a defendant, and, as said, appellee Senneff obtained title through Hill. In that action, the decree of the district court quieted the title in Haswell, but required him to pay into court for the benefit of defendants $1,782, being the amount, with interest, that Haswell had received and retained out of the supposed Howie sale. That action was appealed by the defendants to the Supreme Court. The drainage district was established, and the $600 award in question allowed, pending the appeal.
The Supreme Court modified the decree of the district court, and provided that, if defendants would pay plaintiff $3,100, with interest, the title should be quieted in the defendants. The theory of the opinion, as stated at page 300, was that both plaintiff and defendants were innocent of wrongdoing, but were both the victims of Standring’s wrong, and that, if a result could be reached which would give plaintiff all he wanted or expected from the land in question, and at the same time give defendants the advantage of the price fixed by the plaintiff himself, it would as nearly reach an equitable result as could be done. In other words, if plaintiff received all that he could possibly have received for his land, had a sale in fact been made to Howie, he would suffer no actual loss, and defendants might be saved something by reason of the advance in the value of *252the land after their supposed purchase; and this court held that, if defendant should pay the sums above mentioned, a deed might be made by commissioner’, oy the title should be quieted in defendants by decree, as they might elect.
Following the decision of the Supreme Court, defendants in that action paid to the clerk, for plaintiff’s use, $3,885.85, this being $3,100 with interest; and deed was delivered to the heirs of Hill, he having died. Thereafter, upon proper proceedings, the district court, on February 29, 1912, entered a supplemental decree quieting title in defendant Senneff, to whom deeds from the Hills had been executed. As said, the ditch for which the award of damages was made was not actually dug until after title had been quieted in Senneff. In the instant case, the trial court determined that Senneff was entitled to the $600, and no appeal has been taken by the board of supervisors or drainage district, so that the finding of the district court is conclusive that Senneff is entitled to the money, unless plaintiff Haswell is entitled thereto.
2' tobííSiment': wiio may claim. Appellant argues a number of propositions; and they are, substantially, that the owner of the land at the time the right to damages accrues is the person entitled to the payment thereof, and that the right to damages accrues so as to fix the rights of the parties not later than the date of the establishment of the drainage district (citing the statute, Code Supp., 1913, Secs. 1989-a5 to 1989-a7 and Code Sec. 1941, and cases); and the contention is that plaintiff was the legal and equitable owner at the time of such establishment, because the decree of the district court in the first case so held. This last proposition is, we think, the turning point in the case, and will be referred to later.
Appellees’ claim is that, when the decree appealed from in the first case was reversed and a supplemental decree entered, the supplemental decree related back; in other *253words, that the final decree, after reversal, was simply such a decree as should have been entered in the first instance.
It is thought by appellant that the holding- of the Supreme Court in the former case is not favorable to Senneff’s rights to the $600' award. It is true that the question as to this $600 damages was not in issue in the former case, and in fact the district had not then been established. But the theory of the opinion was to make plaintiff Avhole, and Senneff acquired the rights of the defendants in that action after the reversal by the Supreme Court, and stands in their place.
3‘ tatcisSnent': taumf51tó me It is ’further contended by appellant that Senneff had no right to the drainage aAvard, for the reason that his grantors Avaived the claim for damages by failing to file a claim therefor. But it occurs to us that there could be but one claim for damages; that is, the equitable owner and the person holding the legal title Avould not both be entitled to damages. The plaintiff filed a. claim on the theory that he Avas the OAvner of the property, and if he was not such OAvner, as AAras finally determined, then he Avould not be entitled to the damages, even on plaintiff’s theory that the OAvner of the land at the time the right to damages accrued is the person entitled thereto. Furthermore, the question as to Avliether Senneff should not be allowed the damages, because he had filed no claim, seems not to have been raised by the drainage district in the lower court, and, as said, the district has not appealed from the decision of the lower court that Senneff was entitled to the damages; so that, if plaintiff has not established his right to the damages, it is not any concern of his whether they shall go to Senneff or not.
Appellee contends that Haswell was not the OAvner of the land when he filed the claim for damages; that the decree of the trial court which established such ownership *254was reversed by the Supreme Court, aud the supplemental decree following the decision of the Supreme Court determined the rights of the parties and related back to the original decree, ■ citing Freeman on Judgments (3d Ed.), Sec. 481; and they contend that the supplemental decree, carrying out the provisions of the decision of the Supreme Court, had the effect of entirely destroying the decree of the trial court from which appeal was taken, citing Seevers v. Cleveland Coal Co., 166 Iowa 284. We think this must be so, and that the supplemental decree in the first case establishes the rights of defendant Senneff, and relates back and determines the rights of the parties, in so far as plaintiff is concerned. The fact that a supplemental decree was entered, after a § reversal by the Supreme Court, does not change the situation, and is no different than it would have been had the Supreme Court reversed absolutely the decree of the trial court and vested title in the defendants, because the opinion gave defendants the right of election, and they elected to have a supplemental decree upon the payment by them of the money ordered. We think that plaintiff’s rights were the same when the first decree was entered as they were fixed in the supplemental decree, from which supplemental decree no appeal was taken. It seems to us that, if appellant’s contention be sustained, and he is allowed the $600 in controversy, he will receive $600 more than the amount which would make him whole. That was the purpose of the Supreme Court, that equity should be done plaintiff, though, as stated, the $600' in controversy was not in issue in that case. As said, Senneff acquired what rights Hill had. It should have been stated that Hill had served notice on Schumaker and Huntley, his grantors, to defend his rights under his covenants of warranty, and the fixing of the rights of Schumaker and Huntley would determine Hill’s rights, in so far as they-had any relation to *255Haswell. We think there is no merit in plaintiff’s plea of estoppel. He did not change his position, nor was he misled to his prejudice, so far as this controversy is concerned, and did nothing with reference to the damage claim that he would not have done but for the things alleged as constituting an estoppel.
We are of opinion that the judgment and decree of the trial court was right, and that it ought to be affirmed. It is — Affirmed.
Gaynor, C. J., Weaver and Stevens, JJ., concur.